Citation Nr: 0430843	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  02-02 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a lung disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk



INTRODUCTION

The veteran served on active duty from December 1954 to 
August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  

In April 2002, the veteran presented personal testimony at 
the RO.  A transcript of the hearing is of record.  This case 
was previously before the Board.  In April 2003, the Board 
remanded the issue to the RO for further development.  The RO 
has fully complied with the Board's Remand.

Thereafter, in October 2003, the veteran presented personal 
testimony at a travel Board hearing before the undersigned 
Veteran's Law Judge.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The Board further notes that, in October 1975, VA received 
the veteran's initial claim, for entitlement to service 
connection for a lung condition, low back pain and a right 
knee injury.  By rating decision, dated in December 1975, the 
RO denied the veteran's claim for entitlement to service 
connection for a lung condition and low back pain, but 
granted the claim for service connection for internal 
derangement of the right knee.  A January 1976 letter to the 
veteran informed him of the award of service connection for 
the right knee, but failed to inform him of any decision 
regarding the lung disorder.  That issue has remained open 
since that time.

Thereafter, in September 2000, VA received the veteran's 
claim to reopen the claim for entitlement to service 
connection for a lung condition.  By rating decision, dated 
in January 2001, the RO determined that new and material 
evidence had not been submitted, and denied the claim.  The 
veteran filed a timely Notice of Disagreement, and a 
Statement of the Case was issued.  

Because the veteran was not properly notified of the RO's 
December 1975 denial of service connection, for a lung 
condition, the issue must be remanded to afford the RO an 
opportunity to properly notify the veteran of the denial.  

The Board observes that the veteran was sent various 
correspondence pertaining to the issue of whether new and 
material evidence had been submitted, in order to reopen the 
veteran's claim for service connected benefits.  The RO must 
now provide the veteran correspondence pertaining to service 
connection for a lung disorder.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if VA has failed to specifically 
discuss the required notice to the veteran of the information 
and evidence necessary to substantiate the claim, to indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss whether the 
documents that it referenced, or any other document in the 
record, VA did not satisfy the standard erected by the VCAA.  
That is, VA has failed to discuss adequately the amended duty 
to notify with respect to the veteran's claim for entitlement 
to service connection for a lung condition.  Specifically, VA 
failed to inform the veteran which evidence VA will seek to 
provide and which evidence the veteran was to provide, citing 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability 
and entitlement at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  Thereafter, the RO should 
readjudicate this claim. The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



